                                 Courtroom Minute Entry
Room: WVSCHADCR03711                         Case No.: 2:20-cr-00054                       Type: IA & AR
Caption: USA v. Nedeltcho Vladimirov         Judge: Omar Aboulhosn

Started: 3/16/2020 11:32:25 AM
Ends:    3/16/2020 11:41:24 AM       Length: 00:09:00

11:32:28 AM   Judge Omar Aboulhosn
11:32:29 AM   Courtroom Deputy Tammy Davis
11:32:30 AM   AUSA Andrew Tessman
11:32:31 AM   AFPD Rachel Zimarowski
11:32:32 AM   Defendant Nedeltcho Vladimirov
11:32:32 AM   U.S. Probation Officer Assistant Justin Arthur
11:32:57 AM   INITIAL APPEARANCE & ARRAIGNMENT HEARING ON INDICTMENT
11:36:19 AM   Judge Omar Aboulhosn
11:36:21 AM   Called case
11:36:31 AM   AUSA Andrew Tessman
11:36:32 AM   Stated appearance on behalf of the government
11:36:33 AM   AFPD Rachel Zimarowski
11:36:35 AM   Stated appearance on behalf of the defendant with defendant seated to her right
11:36:37 AM   Defendant placed under oath by Courtroom Deputy
11:36:48 AM   Judge Omar Aboulhosn
11:36:50 AM   Stated rights of defendant and defendant acknowledged these rights
11:37:12 AM   Defendant stated personal information
11:37:34 AM   Judge Omar Aboulhosn
11:37:36 AM   The Court notes the defendant was appointed counsel when this matter was a Criminal Complaint
11:37:39 AM   Ms. Zimarowski was appointed by Judge Tinsley
11:37:54 AM   Stated additional rights of defendant and defendant acknowledged these rights
11:38:01 AM   Stated violation(s) in charging document and possible penalties
11:38:24 AM   Questions defendant about Indictment related matters
11:38:38 AM   Defendant pleads NOT GUILTY to charge(s) contained in the Indictment
11:38:44 AM   Your case has been assigned to United States District Judge Irene C. Berger
11:38:45 AM   Your trial is scheduled for May 11, 2020 at 9:00 a.m. in Charleston
11:39:00 AM   There will be a pretrial motions hearing held on April 20, 2020 at 11:00 a.m. before me.
11:39:09 AM   Counsel, I assume your client does not waive his right to appear at the pretrial motions hearing.
11:39:12 AM   AFPD Rachel Zimarowski
11:39:13 AM   Defendant does not waive the right to be present at the pretrial motions hearing, your honor.
11:39:15 AM   Judge Omar Aboulhosn
11:39:23 AM   Parties have elected the standard discovery; pretrial motions, voir dire and witness list dates
11:39:31 AM   given. I remind counsel to make sure chambers receives a copy of all motions filed with the Clerk
11:39:38 AM   If courtroom technology is required for use at trial or other proceedings, counsel shall notify the
11:39:40 AM   court's technology staff five business days prior to commencement of the proceeding
11:39:41 AM   An Addendum will also be entered in this matter.
11:40:19 AM   Advised counsel to give United States Marshals Service 30 days notice for out-of-custody
11:40:22 AM   defendants/witnesses and cancel when unnecessary
11:40:27 AM   Court and parties review and discuss Pretrial Services Report
11:40:35 AM   No additions or corrections to Pretrial Services Report at this time
11:40:39 AM   Directs probation to provide the criminal history section of the Pretrial Services Report to counsel
11:40:46 AM   It is my understanding the Detention Hearing was held before Judge Tinsley and the defendant
11:41:00 AM   was ordered detained
11:41:01 AM   AFPD Rachel Zimarowski
11:41:02 AM   Discusses defendant's health issues.
11:41:10 AM   I may be filing a motion at a later time your honor but not today.
11:41:15 AM   Judge Omar Aboulhosn
11:41:16 AM   The defendant is ordered remanded to the custody of the United States Marshals pending trial.
              Hearing adjourned
